FROM DAVIDSON SUPERIOR COURT.
This repeal has been retained for several terms under an adversari, while the subject matter has been fully considered in the opinion heretofore delivered in the decision of the defendant's appeal. SilverValley Co. v. Baltimore Co., 99 N.C. 445. After due consideration, and in view of what is there said, our conclusion is that no error is disclosed in the ruling from which the present appeal is taken, and therefore we affirm the judgment.
Affirmed.
Cited: Lanier v. Pullman Co., 180 N.C. 410